DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/364,031, filed on 25 March 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
Applicant is reminded of the duty to disclose information material to patentability. See 37 CFR 1.56 and MPEP 2001.03.
Claim Objections
Claims 2-10 and 12-18 are objected to because of the following informalities:
Regarding claims 2-10 and 12-18, the preamble of independent claim 1 states "A method for constructing an assembly", while the preamble of dependent claims 2-10 state "The invention of claim…". It is recommended to amend claims 2-10 to state, "The method of claim…" in order to be consistent with claim 1. Similarly, the preamble of independent claim 11 states "An assembler for constructing an assembly", while the preamble of dependent claims 12-18 state "The invention of claim…". It is recommended to amend claims 12-18 to state, "The assembler for constructing an assembly of claim…" or "The assembler of claim…".
Regarding claims 2, 13 and 17-18, it is recommended to amend "an other" to "another".
Regarding claim 5, the preamble of claim 5 states "machine-readableThe invention of claim 1". It is recommended to omit "machine-readable".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xi et al. (US 20200094414 A1 and Xi hereinafter).
Regarding Claim 1
Xi teaches a method for constructing an assembly (see Fig. 4; [0002] and [0007]) comprising:
providing a construction element with a machine-readable code thereon (see Figs. 1-2, 4, 6-9, "information tags"; [0007] and [0011]-[0019]);
providing a robotic assembler comprising a code reader (see Fig. 4, sensing devices 410; [0058]), a device for manipulating the construction element (see Fig. 4, grasping device 420; [0058]), and a controller that receives input from the code reader and provides instructions to the device (see Fig. 4, controller 430; [0058]);
reading the machine-readable code on the construction element with the code reader (see Fig. 6, step 620; [0007], [0058] and [0064]);
providing instructions to the device derived from the machine-readable code (see Fig. 6, step 630; [0007], [0058] and [0064]);
manipulating the construction element with the device based on the instructions (see Fig. 6, step 640; [0007], [0058] and [0064]).
Regarding Claim 11
an assembler for constructing an assembly (see Fig. 4; [0002] and [0007]) comprising:
a code reader for reading machine-readable codes affixed to construction elements (see Fig. 4, sensing devices 410; [0007], [0011]-[0019] and [0058]);
a manipulating device for manipulating the construction elements (see Fig. 4, grasping device 420; [0007], [0058] and [0064]); and
a controller configured to provide instructions to the manipulating device for manipulating the construction elements derived from the machine-readable codes (see Fig. 4, controller 430; [0007], [0058] and [0064]).
Regarding Claim 17
Xi teaches the invention of claim 11 (as discussed above in claim 11), 
wherein the manipulating device is configured to orient the construction elements with respect to an other construction element according to the instructions derived from the machine-readable codes (see [0056 "Other examples that involves the robotic manipulation may include … or the preferred ways to store, stack, unstack and box with the product."], [0066]-[0067], [0075]).
Regarding Claim 19
Xi teaches a system for construction (see Fig. 4; [0002] and [0007]) comprising:
a construction element with a machine-readable code thereon (see Figs. 1-2, 4, 6-9, "object" and "information tags"; [0007], [0011]-[0019]);
a robotic assembler comprising a code reader (see Fig. 4, sensing devices 410; [0058]), a controller (see Fig. 4, controller 430; [0058]), and an assembly device (see Fig. 4, grasping device 420; [0058]);
the code reader configured to read the machine-readable code and provide input to a controller (see Fig. 6, step 620; [0007], [0058], [0064]);
the controller configured to receive input from the code reader and provide instructions to the assembly device based on the input (see Fig. 6, step 630; [0007], [0058], [0064]); and
the assembly device configured to receive the instructions from the controller and to manipulate the construction element based on the instructions (see Fig. 6, step 640; [0007], [0058], and [0064]).
Regarding Claim 20
Xi teaches the system of claim 19 (as discussed above in claim 19), 
wherein the machine-readable code is an optically-readable code (see [0007], [0009], [0058] and [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xi as applied to claims 1 and 11 above, and further in view of Abe et al. (WO 2020137184 A1 and Abe hereinafter).
Regarding Claim 2
Xi teaches the invention of claim 1 (as discussed above in claim 1), 
Xi is silent regarding wherein the manipulating step comprises joining the construction element to an other element.
Abe teaches a method for constructing an assembly (see Abstract and Page 2, all; see corresponding page numbers in the attached reference WO_2020137184_A1) comprising:
providing a construction element with a machine-readable code thereon (see "order number", especially Page 4, "First, in step S601, the order number for identifying the work 200 to be welded is read by the barcode reader.");
providing a robotic assembler comprising a code reader, a device for manipulating the construction element, and a controller that receives input from the code reader and provides instructions to the device (see Page 4, all);
reading the machine-readable code on the construction element with the code reader; providing instructions to the device derived from the machine-readable code; manipulating the construction element with the device based on the instructions (see Pages 4-5, all).
wherein the manipulating step comprises joining the construction element to an other element (see "welding" in the Abstract, Page 2 and Page 4 all, especially Page 4, "First, in step S601, the order number for identifying the work 200 to be welded is read by the barcode reader.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Abe to Xi. That is, it would have been obvious to modify the process of Xi to further include a manipulating step for joining the construction element to an other element, as taught by Abe. 
Abe teaches an automatic welding method capable of improving workability for welding various construction elements. A person having ordinary skill in the art would have been motivated to apply the same technique to Xi in order to attain the same results.
Application of the known technique taught by Abe to the process taught by Xi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the manipulating step comprises joining the construction element to an other element. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 4
Modified Xi teaches the invention of claim 2 (as discussed above in claim 2),
 Xi further teaches wherein the instructions include position of the construction element (see [0007], [0012] and [0049]) and orientation of the construction element (see [0007], [0012], [0044] and [0068]).
Abe additionally teaches wherein the instructions include a method of joining the construction element to the other element (see "welding" in the Abstract, Page 2 and Page 4 all, especially Page 4, "First, in step S601, the order number for identifying the work 200 to be welded is read by the barcode reader.").
Regarding Claim 5
Xi teaches the invention of claim 1 (as discussed above in claim 1), 
Xi is silent regarding wherein the manipulating step comprises an action selected from the group consisting of welding, bolting, fitting, fastening, adhering, screwing, and combinations thereof.
Abe teaches wherein the manipulating step comprises an action of welding (see "welding" in the Abstract, Page 2 and Page 4 all, especially Page 4, "First, in step S601, the order number for identifying the work 200 to be welded is read by the barcode reader.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Abe to Xi. That is, it would have been obvious to modify the process of Xi to further include a manipulating step of welding, as taught by Abe. 
Abe teaches an automatic welding method capable of improving workability for welding various construction elements. A person having ordinary skill in the art would have been motivated to apply the same technique to Xi in order to attain the same results.
Application of the known technique taught by Abe to the process taught by Xi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the manipulating step comprises an action of welding. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 13
Xi teaches the invention of claim 11 (as discussed above in claim 11), 
Xi is silent regarding wherein the manipulating device comprises a joiner for joining construction elements to an other construction element according to the instructions derived from the machine-readable codes.
Abe teaches wherein the manipulating device comprises a joiner for joining construction elements to an other construction element according to the instructions derived from the machine-readable codes (see "welding robot 110 in pages 4-5, especially Page 4, "First, in step S601, the order number for identifying the work 200 to be welded is read by the barcode reader." and Page 5, "Finally, in step S609, the computer 20 transmits the recalculated corrected welding position to the robot control device 140, and starts automatic welding by the welding robot 110.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the joiner taught by Abe, with the assembler taught by Xi. That is, it would have been obvious to take the assembler of Xi, and further include a joiner for joining construction elements to an other construction element according to the instructions derived from the machine-readable codes, as taught by Abe.
Abe teaches an automatic welding robot capable of improving workability for welding various construction elements. A person having ordinary skill in the art would have been motivated to combine the welding robot with the assembler of Xi in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the assembler, wherein the manipulating device comprises a joiner for joining construction elements to an other construction element according to the instructions derived from the machine-readable codes. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 14
Modified Xi teaches the invention of claim 13 (as discussed above in claim 13), 
Xi is silent regarding wherein the joiner is a laser welder.
Abe teaches wherein the joiner is a laser welder (see Page 7, "For example, when the welding member 210 (a) and the welding member 210 (b) are butt-welded using the laser 122 as shown in FIG. 16…" and "Further, in the above-described first and second embodiments, the case where the arc welding work and the laser welding work are applied will be described.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the laser welder taught by Abe, with the assembler taught by Xi. That is, it would have been obvious to take the assembler of Xi, and further include a laser welder, as taught by Abe.
Abe teaches a laser welder capable of improving workability for welding various construction elements. A person having ordinary skill in the art would have been motivated to combine the laser welder with the assembler of Xi in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the assembler, wherein the joiner is a laser welder. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Xi as applied to claim 2 above, and further in view of Konolige et al. (US 9707682 B1 and Konolige hereinafter).
Regarding Claim 3
Modified Xi teaches the invention of claim 2 (as discussed above in claim 2), 
Xi further teaches wherein the instructions comprise the orientation of the construction element (see [0007], [0012], [0044] and [0068]). Although Xi teaches the instructions comprising the orientation of the construction element, Xi does not explicitly teach the instructions comprising the orientation of the construction element with respect to other elements. That is, Xi is silent regarding wherein the instructions comprise the orientation of the construction element with respect to the other element.
Konolige teaches a method for constructing an assembly (see all Figs.; Col. 1, line 46 - Col. 2, line 4) comprising:
providing instructions to a device derived from machine-readable code (see Col. 1, line 46 - Col. 2, line 4),
wherein the instructions comprise the orientation of the construction element with respect to the other element (see Col. 8, line 58 - Col. 9, line 4; Col. 16, lines 5-29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Konolige to modified Xi. That is, it would have been obvious to further modify the process of modified Xi to include instructions of orientation of the construction element with respect to the other element, as taught by Konolige. 
Konolige teaches including instructions of orientation of the construction element with respect to the other element in order to know where and/or how to place the element, such as fitting the element into a fixture receptacle. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Xi in order to attain the same results.
Application of the known technique taught by Konolige to the process taught by modified Xi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the instructions comprise the orientation of the construction element with respect to the other element. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xi as applied to claim 1 above, and further in view of Trivelpiece et al. (US 20180107969 A1 and Trivelpiece hereinafter).
Regarding Claim 6
Xi teaches the invention of claim 1 (as discussed above in claim 1), 
Xi is silent regarding wherein the machine-readable code is an optically-readable code printed on a sticker and the sticker is tagged over a GPS tag or RF tag which transmits a location to the controller, enabling the controller to direct the robotic assembler to move the code reader to read the optically-readable code.
Trivelpiece teaches a robotic method (see all Figs. and [0008]),
wherein a machine-readable code is an optically-readable code printed on a sticker and the sticker is tagged over a GPS tag or RF tag (see Fig. 1, RFID tag 112, beacon(s) 106 and optional barcode 114; [0004 " An RFID system typically includes an RFID reader and an RFID device such as a tag or label."]) which transmits a location to a controller, enabling the controller to direct an robotic assembler to move a code reader to read the optically-readable code (see Fig. 5A all; [0105]-[0108]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Trivelpiece to Xi. That is, it would have been obvious to modify the process of Xi to further include a GPS tag or RF tag which transmits a location to the controller, enabling the controller to direct the robotic assembler to move the code reader to read the optically-readable code, as taught by Trivelpiece. 
Application of the known technique taught by Trivelpiece to the process taught by Xi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the machine-readable code is an optically-readable code printed on a sticker and the sticker is tagged over a GPS tag or RF tag which transmits a location to the controller, enabling the controller to direct the robotic assembler to move the code reader to read the optically-readable code. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xi as applied to claims 1 and 11 above, and further in view of Maggiore (US 20160068793 A1 and Maggiore hereinafter).
Regarding Claim 7
Xi teaches the invention of claim 1 (as discussed above in claim 1),
Xi is silent regarding wherein the construction element is cut by a cutting device, which cutting device is also configured to apply the machine-readable code.
Maggiore teaches a method for constructing an assembly (see all Figs.; [0002] and [0006]),
wherein a construction element is cut by a cutting device (see [0073]-[0077]) which cutting device is also configured to apply a machine-readable code (see [0077]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Maggiore to Xi. That is, it would have been obvious to modify the process of Xi to further include a cutting device configured to cut the construction element and to apply the machine-readable code, as taught by Maggiore. 
Maggiore teaches the use of a laser-cutter to manufacture custom-shaped items by cutting through a construction element with a precision directed laser. A person having ordinary skill in the art would have been motivated to apply the same technique to Xi in order to attain the same results.
Application of the known technique taught by Maggiore to the process taught by Xi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the construction element is cut by a cutting device, which cutting device is also configured to apply the machine-readable code. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 12
Xi teaches the invention of claim 11 (as discussed above in claim 11), 
Xi is silent regarding further comprising a tagging device for affixing the machine-readable codes on construction elements.
Maggiore teaches further comprising a tagging device for affixing the machine-readable codes on construction elements (see [0077]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the tagging-device taught by Maggiore, with the assembler taught by Xi. That is, it would have been obvious to take the assembler of Xi, and further include a tagging device for affixing the machine-readable codes on construction elements, as taught by Maggiore.
Maggiore teaches the use of a laser-cutter to manufacture custom-shaped items by cutting through a construction element with a precision directed laser. Maggiore further teaches using the same laser-cutter to affix barcodes on construction elements. A person having ordinary skill in the art would have been motivated to combine the laser-cutter with the assembler of Xi in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the assembler, further comprising a tagging device for affixing machine-readable codes on construction elements. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xi as applied to claim 1 above, and further in view of Predki (US 20190232406 A1 and Predki hereinafter).
Regarding Claim 8
Xi teaches the invention of claim 1 (as discussed above in claim 1), 
Xi is silent regarding wherein the machine-readable code is an optically-readable code etched onto the construction element.
Predki teaches a method for constructing an assembly comprising: providing a construction element with a machine-readable code thereon (see all Figs.; [0003] and [0006]-[0007]);
wherein the machine-readable code is an optically-readable code etched onto the construction element (see [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Predki to Xi. That is, it would have been obvious to modify the process of Xi to further include the machine-readable code as an optically-readable code etched onto the construction element, as taught by Predki. 
Application of the known technique taught by Predki to the process taught by Xi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the machine-readable code is an optically-readable code etched onto the construction element. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 9
Xi teaches the invention of claim 1 (as discussed above in claim 1), 
Xi is silent regarding wherein the machine-readable code is an optically-readable code embossed on the construction element.
Predki teaches wherein the machine-readable code is an optically-readable code embossed on the construction element (see [0012], [0027], [0049]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Predki to Xi. That is, it would have been obvious to modify the process of Xi to further include the machine-readable code as an optically-readable code embossed onto the construction element, as taught by Predki. 
Predki teaches embossing the machine-readable code so that it can withstand harsh environments, such as being heat treated. A person having ordinary skill in the art would have been motivated to apply the same technique to Xi in order to attain the same results.
Application of the known technique taught by Predki to the process taught by Xi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the machine-readable code is an optically-readable code embossed onto the construction element. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xi as applied to claim 1 above, and further in view of Deng et al. (WO 2017182937 A1 and Deng hereinafter).
Regarding Claim 10
Xi teaches the invention of claim 1 (as discussed above in claim 1), 
Xi is silent regarding wherein the manipulating step comprises joining the construction element to at least one other element and then joining the resultant sub-assembly to other sub-assemblies.
Deng teaches a method for constructing an assembly (see all Figs.; Abstract and Page 1, lines 14-17; see corresponding page numbers in the attached reference WO_2017182937_A1) comprising:
manipulating a construction element with a device based on the instructions (see Page 2, lines 1-10),
wherein the manipulating step comprises joining the construction element to at least one other element and then joining the resultant sub-assembly to other sub-assemblies (see Page 2, line 37 - Page 3, line 2; Page 4, line 33 - Page 5, line 17; Page 8, lines 26-32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Deng to Xi. That is, it would have been obvious to modify the process of Xi to further include a manipulating step of joining the construction element to at least one other element and then joining the resultant sub-assembly to other sub-assemblies, as taught by Deng. 
Deng teaches a plurality of subassembling stations in order to ensure assembling accuracy at each step in the process. A person having ordinary skill in the art would have been motivated to apply the same technique to Xi in order to attain the same results.
Application of the known technique taught by Deng to the process taught by Xi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the manipulating step comprises joining the construction element to at least one other element and then joining the resultant sub-assembly to other sub-assemblies. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xi as applied to claim 11 above, and further in view of Moore et al. (US 20130041495 A1 and Moore hereinafter).
Regarding Claim 15
Xi teaches the invention of claim 11 (as discussed above in claim 11), 
Xi is silent regarding wherein the manipulating device comprises a shaper for shaping the construction elements according to the instructions derived from the machine-readable codes.
Moore teaches an assembler for constructing an assembly (see all Figs.; [0001]-[0003]) comprising:
a controller configured to provide instructions to the manipulating device for manipulating the construction elements derived from the machine-readable codes (see [0026], [0030] and [0041]).
wherein a manipulating device comprises a shaper for shaping the construction elements according to the instructions derived from the machine-readable codes (see "laser-cutter" in [0030]-[0031] and [0041]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the shaper taught by Moore, with the assembler taught by Xi. That is, it would have been obvious to take the assembler of Xi, and further include a shaper for shaping the construction elements according to the instructions derived from the machine-readable codes, as taught by Moore.
Moore teaches a laser cutter to produce workpieces, such as printed signs. A person having ordinary skill in the art would have been motivated to combine the laser cutter with the assembler of Xi in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the assembler, wherein the manipulating device comprises a shaper for shaping the construction elements according to the instructions derived from the machine-readable codes. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 16
Modified Xi teaches the invention of claim 15 (as discussed above in claim 15), 
Xi is silent regarding wherein the shaper comprises a laser cutter.
	Moore teaches wherein the shaper comprises a laser cutter (see [0003], [0026], [0031] and [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the laser cutter taught by Moore, with the assembler taught by Xi. That is, it would have been obvious to take the assembler of Xi, and further include a laser cutter, as taught by Moore.
Moore teaches a laser cutter to produce workpieces, such as printed signs. A person having ordinary skill in the art would have been motivated to combine the laser cutter with the assembler of Xi in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the assembler, wherein the shaper comprises a laser cutter. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xi as applied to claim 17 above, and further in view of Hallock et al. (US 20200171650 A1 and Hallock hereinafter).
Regarding Claim 18
Xi teaches the invention of claim 17 (as discussed above in claim 17), 
Xi is silent regarding wherein the manipulating device is configured to hold the construction elements while another operation is performed by an other device.
Hallock teaches an assembler for constructing an assembly (see all Figs. [0001] and [0004]) comprising:
a manipulating device for manipulating construction elements (see [0001] and [0004]);
wherein the manipulating device is configured to hold the construction elements while another operation is performed by an other device (see Fig. 7 all; [0004] and [0083]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hallock to Xi. That is, it would have been obvious to modify the assembler of Xi to further configure the manipulation device to hold the construction elements while another operation is performed by an other device, as taught by Hallock. 
Hallock teaches using the manipulator to hold and rotate the construction element to assist a second manipulator with scanning the machine-readable code. A person having ordinary skill in the art would have been motivated to apply the same technique to Xi in order to attain the same results.
Application of the known technique taught by Hallock to the assembler taught by Xi would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the assembler, wherein the manipulating device is configured to hold the construction elements while another operation is performed by an other device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Melikian (US 20150197009 A1 and Melikian hereinafter), Belanger et al. (WO 2020160675 A1 and Belanger hereinafter) and Dai (US 20210370513 A1 and Dai hereinafter).
Melikian, Belanger and Dai each teach at least a method for constructing an assembly comprising: providing a construction element with a machine-readable code thereon; providing a robotic assembler comprising a code reader, a device for manipulating the construction element, and a controller that receives input from the code reader and provides instructions to the device; reading the machine-readable code on the construction element with the code reader; providing instructions to the device derived from the machine-readable code; manipulating the construction element with the device based on the instructions. See Melikian at Figs. 1, 4, and 5-6; Abstract; [0002]. See Belanger at Fig. 8; Abstract; [0007] in the attached reference WO_2020160675_A1. See Dai at Fig. 2; Abstract; [0005] and [0029]-[0030].
It is noted that these references could be used to anticipate and/or render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664